UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6709


DAVID MEYERS,

                    Petitioner - Appellant,

             v.

HAROLD CLARKE,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:20-cv-00466-RAJ-DEM)


Submitted: October 4, 2021                                    Decided: October 13, 2021


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David Meyers, a Virginia inmate, has filed a notice of appeal in the underlying

action, seeking to appeal the district court’s order entered on March 29, 2021. Because

there was no order entered in this action on or about that date, we dismiss this appeal for

lack of jurisdiction. We also deny Meyers’ motion for injunctive relief. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2